Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets at December 31, 2007 and 2006 3 Consolidated Statements of Operations and Comprehensive (Loss) Income for the years ended December 31, 2007, 2006 and 2005 4 Consolidated Statements of Changes in Shareholder's Equity for the years ended December 31, 2007, 2006 and 2005 5 Consolidated Statements of Cash Flows for the years ended December 31, 2007, 2006 and 2005 6 Notes to Consolidated Financial Statements 7 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Syncora Holdings Ltd. (formerly Security Capital Assurance Ltd): In our opinion, the consolidated financial statements listed in the accompanying index present fairly, in all material respects, the financial position of Syncora Holdings Ltd. (formerly Security Capital Assurance Ltd) and its subsidiaries (the "Company") at December 31, 2007 and 2006, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2007 in conformity with accounting principles generally accepted in the United States of America. In addition, in our opinion, the financial statement schedule appearing under Item 15 of Part IV of the Company's Form 10-K for the year ended December 31, 2007 (not presented herein) presents fairly, in all material respects, the information set forth therein when read in conjunction with the related consolidated financial statements. Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2007, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company's management is responsible for these financial statements and financial statement schedule, for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in Management's Report on Internal Control over Financial Reporting appearing under Item 9A of the Company's Form 10-K for the year ended December 31, 2007 (not presented herein). Our responsibility is to express opinions on these financial statements, on the financial statement schedule, and on the Company's internal control over financial reporting based on our audits (which was an integrated audit in 2007). We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 23 to the financial statements, during the second and third quarters of 2008 as a result of increased severity and scope of the adverse developments in the U.S. residential mortgage and credit markets, the Company experienced significant adverse development in its statutory loss reserves causing a significant decline in its subsidiarys statutory capital and surplus, and thus its ability to maintain the statutory minimum policyholders surplus, raising substantial doubt about the Companys ability to continue as a going concern. Managements plans in regard to these matters are also described in Note 23. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. As described in Note 2 to the consolidated financial statements, following significant losses in 2007, the Company's insurance subsidiaries' ratings by the three major rating agencies were downgraded. As a 1 consequence, the Company suspended writing substantially all new business. The Company will administer its existing policies, including collecting premiums, paying claims, and negotiating termination of selected policies. The resumption of normal business operations is not expected in the near term or at all. A companys internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A companys internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the companys assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. PricewaterhouseCoopers LLP New York, New York March 17, 2008, except with respect to our opinion on the consolidated financial statements insofar as it relates to Notes 2 and 23 and the second and third paragraphs of this report, as to which the date is November 17, 2008 2 SECURITY CAPITAL ASSURANCE LTD CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2 (U.S. Dollars in thousands, except per share amounts) Assets Investments Debt securities available for sale, at fair value (amortized cost: 2007$2,362,538; 2006 $1,755,184) $ $ Short-term investments, at fair value (amortized cost: 2007$49,882; 2006$222,930) Total investments Cash and cash equivalents Accrued investment income Deferred acquisition costs Prepaid reinsurance premiums Premiums receivable Reinsurance balances recoverable on unpaid losses Intangible assetsacquired licenses Deferred income tax asset  Derivative assets Other assets Total assets $ $ Liabilities, Minority Interest and Shareholders Equity Liabilities Unpaid losses and loss adjustment expenses $ $ Deferred premium revenue Derivative liabilities Reinsurance premiums payable Payable for investments purchased  Accounts payable, accrued expenses and other liabilities Total liabilities Commitments and Contingencies (Note 16) Minority interestredeemable preferred shares of subsidiary Shareholders Equity Series A perpetual non-cumulative preference shares(Par value $0.01 per share; 250,000 shares authorized; issued and outstandingat December 31, 2007: 250,000, at December 31, 2006: 0; liquidation value $250,000) 3  Additional paid-in capital  Total paid-in capital, preferred equity  Common shares(Par value $0.01 per share; 500,000,000 shares authorized; shares issued and outstandingat December 31, 2007: 65,293,543, at December 31, 2006: 64,634,292) Additional paid-in capital Total paid-in capital, common equity Accumulated (deficit) retained earnings ) Accumulated other comprehensive income (loss) ) Total shareholders equity Total liabilities, minority interest and shareholders equity $ $ See accompanying notes to consolidated financial statements. 3 SECURITY CAPITAL ASSURANCE LTD CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME YEARS ENDED DECEMBER 31, 2007, 2 (U.S. Dollars in thousands, except per share amounts) Revenues Gross premiums written $ $ $ Reinsurance premiums assumed Total premiums written Ceded premiums written ) ) ) Net premiums written Change in net deferred premium revenue ) ) ) Net premiums earned (net of ceded premiums earned of $31,117; $22,957; and $28,107) Net investment income Net realized losses on investments ) ) ) Net realized and unrealized losses on credit derivatives ) ) ) Fee income and other Total revenues ) Expenses Net losses and loss adjustment expenses Acquisition costs, net Operating expenses Total expenses (Loss) income before income tax and minority interest ) Income tax expense (benefit) ) (Loss) income before minority interest ) Minority interestdividends on redeemable preferred shares Net (loss) income ) Dividends on Series A perpetual non-cumulative preference shares   Net (loss) income available to common shareholders $ ) $ $ (Loss) earnings per share available to common shareholders: Basic $ ) $ $ Diluted $ ) $ $ Weighted-average shares outstanding: (Shares in thousands) Basic Diluted Comprehensive (loss) income: Net (loss) income $ ) $ $ Currency translation adjustments   Change in unrealized appreciation (depreciation) of investments, net of deferred tax (expense) benefit of $(1,007) in 2007, $102 in 2006 and $792 in 2005 ) Total comprehensive (loss) income $ ) $ $ See accompanying notes to consolidated financial statements. 4 SECURITY CAPITAL ASSURANCE LTD CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS EQUITY YEARS ENDED DECEMBER 31, 2007, 2 (U.S. Dollars in thousands, except per share amounts) Series A perpetual non-cumulative preference shares Balancebeginning of year $  $  $  Issuance of shares 3   Balanceend of year 3   Additional paid-in capital, preferred equity Balancebeginning of year    Issuance of Series A perpetual non-cumulative preference shares, net of underwriting fees and issuance costs   Balanceend of year   Common shares Balancebeginning of year Issuance of common shares 7  Balanceend of year Additional paid-in capital, common equity Balancebeginning of year Initial public offering proceeds, net of underwriting fees and issuance costs )  Restricted stock and stock options  Capital contributions Balanceend of year Accumulated (deficit) retained earnings Balancebeginning of year Net (loss) income ) Dividends on Series A perpetual non-cumulative preference shares )   Dividends on common shares ) )  Balanceend of year ) Accumulated other comprehensive income (loss) Balancebeginning of year ) ) ) Currency translation adjustments   Net change in unrealized appreciation (depreciation) of investments ) Balanceend of year ) ) Total shareholders equity $ $ $ See accompanying notes to consolidated financial statements. 5 SECURITY CAPITAL ASSURANCE LTD CONSOLIDATED STATEMENTS OF CASH FLOWS YEARS ENDED DECEMBER 31, 2007, 2 (U.S. Dollars in thousands) Cash provided by operating activities: Net (loss) income $ ) $ $ Adjustments to reconcile net (loss) income to net cash provided by operating activities Net realized losses on investments Net realized and unrealized losses on credit derivatives Amortization of premium on bonds Minority interestdividends on redeemable preferred shares Deferred tax expense (benefit) ) ) Increase in accrued investment income ) ) ) Increase in deferred acquisition costs ) ) ) (Increase) decrease in prepaid reinsurance premiums ) ) (Increase) decrease in premiums receivable ) ) Increase in reinsurance balances recoverable on unpaid losses ) ) ) Increase in unpaid losses and loss adjustment expenses Increase in deferred premium revenue Increase (decrease) in reinsurance premiums payable ) Other, net ) Total adjustments Net cash provided by operating activities Cash flows from investing activities: Proceeds from sale of debt securities Purchase of debt securities ) ) ) Net sales (purchases) of short-term investments ) Proceeds from maturity of debt securities and short-term investments Other, net ) )  Net cash used in investing activities ) ) ) Cash flows from financing activities: Proceeds from issuance of preference shares less underwriters allowance and issuance costs paid   Proceeds from issuance of common stock less underwriters allowance and issuance costs paid   Cash from contributed subsidiary   Cash contributions from XL Capital Ltd   Liquidating dividend on redeemable preferred shares )   Dividends on common shares ) )  Dividends on Series A perpetual non-cumulative preference shares )   Dividends on redeemable preferred shares ) ) ) Other )   Net cash provided by (used in) financing activities ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalentsbeginning of year Cash and cash equivalentsend of year $ $ $ Non-cash capital contributions $ $ $ Taxes paid (received) under tax sharing agreement $ $ ) $ See accompanying notes to consolidated financial statements. 6 SECURITY CAPITAL ASSURANCE LTD NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2007, 2 1. Organization and Business On March 17, 2006, XL Capital Ltd (XL Capital) formed Security Capital Assurance Ltd (SCA), as a wholly owned Bermuda based subsidiary holding company. SCA is a publicly-traded company with shares traded on the New York Stock Exchange (NYSE) under the symbol SCA. On July 1, 2006, XL Capital contributed all its ownership interests in its financial guarantee insurance and financial guarantee reinsurance operating businesses to SCA. The aforementioned operating businesses consisted of: (i) XL Capital Assurance Inc. (XLCA) and its wholly-owned subsidiary, XL Capital Assurance (U.K.) Limited (XLCA-UK) and (ii) XL Financial Assurance Ltd. (XLFA). XLCA was an indirect wholly owned subsidiary of XL Capital and all of XLFA was owned by XL Capital, except for a preferred stock interest which is owned by Financial Security Assurance Holdings Ltd. (FSAH), an entity which is otherwise not related to XL Capital or SCA. See Note 6. SCA, XLCA, XLFA and all other subsidiaries of SCA are hereafter collectively referred to as the Company. On August 4, 2006, SCA completed the sale of 18,009,119 of its common shares through an initial public offering (the IPO). SCA received net proceeds from the IPO of $341.3 million. In addition, XL Capital sold 5,430,774 of SCAs common shares from its holdings directly to the public in a secondary offering concurrent with the IPO. SCA did not receive any of the proceeds from the aforementioned sale by XL Capital. Immediately after the IPO and the secondary offering, XL Capital owned approximately a 63 percent economic interest in SCA, adjusted for restricted share awards to the Companys employees and management granted at the effective date of the IPO. In June 2007, XL Capital completed the sale of additional common shares of SCA from its holdings. SCA did not receive any of the proceeds from this sale. Immediately after such sale XL Capital owned approximately a 46 percent voting and economic interest in SCA, adjusted for restricted share awards to the Companys employees and management outstanding as of such date. Prior to XL Capitals sale of SCA common shares in June 2007 its voting interest in SCA was subject to limitations contained in SCAs bye-laws. XL Capital is a public company whose shares are listed on the New York Stock Exchange under the symbol XL. XL Capital, through its operating subsidiaries, provides a wide range of insurance and reinsurance coverage and financial products and services to industrial, commercial and professional service firms, insurance companies and other enterprises worldwide. XLCA is an insurance company domiciled in the State of New York and is licensed to conduct financial guarantee insurance business throughout all 50 of the United States, as well as in the Commonwealth of Puerto Rico, the District of Columbia and the U.S. Virgin Islands. In addition, XLCA through its wholly owned subsidiary, XLCA-UK, which is an insurance company organized under the laws of England, is permitted to conduct business in England, Ireland, Spain, France, Portugal, Italy, The Netherlands, Greece, Norway and Germany. To facilitate distribution of their products, XLCA maintains a branch office abroad in Singapore and XLCA-UK maintains a branch office in Madrid. In addition, XLCA has an office in California. XLCA and XLCA-UK are primarily engaged in providing credit protection through the issuance of financial guarantee insurance policies and guarantees of credit default swap (CDS) contracts. Financial guarantee insurance provides an unconditional and irrevocable guarantee to the holder of a debt obligation of full and timely payment of principal and interest. In the event of a default under the obligation, the insurer has recourse against the issuer and/or any related collateral (which is more common in the case of insured asset-backed obligations or other non-municipal debt) for amounts paid under the terms of the policy. CDS contracts are derivative contracts which offer credit protection relating to a particular security or pools of specified securities. Under the terms of a CDS contract, the seller of credit protection makes a specified payment to the buyer of credit protection upon the occurrence of one or more specified credit events with respect to a referenced security. Credit derivatives typically provide protection to a buyer rather than credit enhancement of 7 SECURITY CAPITAL ASSURANCE LTD NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2007, 2 an issue as in traditional financial guarantee insurance. The companies underwriting policies limit the companies to providing credit protection only on obligations or referenced securities that it determines would be of investment-grade quality without the benefit of credit enhancement provided by the companies through their issuance of insurance policies and the guarantees of CDS contracts. XLFA is primarily engaged in the business of providing reinsurance of financial guarantee insurance policies and CDS contracts issued by XLCA, subsidiaries of FSAH (see Note 6), and certain other non-affiliated triple-A-rated financial guarantee primary insurance companies. 2. Recent Developments, Risks and Uncertainties, Status of Regulatory Compliance and Other Factors to Consider in Regard to Risk and Uncertainties, and Managements Current Strategic Plan Responding to Recent Developments, Risks and Uncertainties Recent Developments, Risks and Uncertainties The maintenance of triple-A ratings has been fundamental to the Companys historical business plan and business activities. However, adverse developments in the credit markets generally and the mortgage market specifically in the second half of 2007, which accelerated in the fourth quarter, have resulted in material adverse effects on the Companys business, results of operations, and financial condition. These effects include rating agency downgrades of, and significant provisions for losses and loss adjustment expenses associated with, certain of the residential mortgage backed securities (RMBS) and collateralized debt obligations (CDOs) of asset backed securities (ABS CDOs) guaranteed by the Company (see Note 14). This caused the capital requirements for maintaining the Companys historic triple-A ratings of each of the three rating agencies to increase materially and, subsequently, all three rating agencies (Moodys Investors Service, Inc. (Moodys), Fitch Ratings (Fitch) and Standard & Poors Ratings Services (S&P)) took the negative rating actions, described below, which have caused the Company to suspend writing substantially all new business resulting in the loss of future incremental earnings and cash flow. As discussed below, although there can be no assurance that the Company will be able to recommence writing new business in the near term or at all. On January 23, 2008, Fitch downgraded the insurance financial strength (IFS) ratings of XLCA, XLCA-UK and XLFA to A (Rating Watch Negative) from AAA. On February 25, 2008, S&P downgraded the IFS, financial enhancement and issuer credit ratings of XLCA, XLCA-UK and XLFA to A- from AAA and each remains on CreditWatch with negative implications. On March 4, 2008, Moodys placed the A3 IFS ratings of XLCA, XLCA-UK and XLFA on review for possible downgrade. Previously, on February 7, 2008, among other actions, Moodys downgraded the IFS ratings of XLCA, XLCA-UK and XLFA to A3 (Negative Outlook) from Aaa. In addition, the Companys results of operations and financial condition are subject to significant uncertainties, including the following: the Company continues to be materially exposed to risks associated with any continuing deterioration in the credit market sectors discussed above, as well as the spread of such deterioration to other sectors of the economy to which the Company has material business exposure. The extent and duration of any continued deterioration of the credit markets is unknown, as is the effect, if any, on potential claim payments and the ultimate amount of losses the Company may incur on obligations it has guaranteed. As a result of the current level of the Companys operating subsidiaries regulatory capital and the uncertainty associated with any future adverse loss development, there is a risk that should additional 8 SECURITY CAPITAL ASSURANCE LTD NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2007, 2 material adverse development of the Companys loss reserves occur it could cause the Company to be out of compliance with regulatory minimum solvency requirements which could, in turn, cause the regulators of the Companys operating subsidiaries to intervene in their operations. For example, under certain circumstances, such as regulatory insolvency of the Companys operating subsidiaries, a regulator could, among other things, rehabilitate or liquidate the insurance subsidiaries or limit the premiums the Companys subsidiaries can write. Establishment of case basis reserves for losses and loss adjustment expenses requires the use and exercise of significant judgment by management, including estimates regarding the likelihood of occurrence and amount of a loss on an insured obligation. Actual experience may differ from estimates and such difference may be material, due to the fact that the ultimate dispositions of claims are subject to the outcome of events that have not yet occurred and, in certain cases, will occur over many years in the future. Examples of these events include changes in the level of interest rates, credit deterioration of insured obligations, and changes in the value of specific assets supporting insured obligations. Both qualitative and the inherent limitation on managements ability to predict the aggregate course of future events. It should therefore be expected that the actual emergence of losses and loss adjustment expenses will vary, perhaps materially, from any estimate. Under certain of the Companys reinsurance agreements, in the event of a ratings downgrade of the Companys operating subsidiaries (which has already occurred) or other trigger events, the primary companies that have ceded business to the Company generally have the right (subject to applicable cure periods) to commute such reinsurance and take back all or a fixed percentage of all in-force business that has been ceded by such companies to the Company.
